DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 13-14, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (7,866,743).  Russell et al. shows the use of a chair comprising: a collapsible frame (1-3) including a seat portion (1) and a backrest portion (2); one or more thermoelectric modules (5) coupled to at least one of the seat portion or the backrest portion; and a control circuit (10) coupled to the one or more thermoelectric modules, in a warming mode, the control circuit to provide at least one first signal to the one or more thermoelectric modules to warm the at least one of the seat portion or the backrest portion, and in a cooling mode, the control circuit to provide at least one second signal to the one or more thermoelectric modules to cool the at least one of the seat portion or the backrest portion.  Regarding claim 3, Russell et al. has disclose that the chair could be of any variety that has a seat portion a back portion or both (see col. 2 lines 60-63) which includes those collapsible frames that sit atop a bleach or chair.  Regarding claims 4-5, 16 and 19 either the warming mode or cooling mode will inherently have a first temperature and consequently first amplitude relative to the ambient temperature and one . 

Allowable Subject Matter
Claims 2, 6, 8-12, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  WO 2019/000013 and 9,101,222 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
May 22, 2021